                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

      Plaintiffs,

      v.                                    Case No. 4:18-CV-137-MW-MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the Florida
Department of Law Enforcement,

     Defendant.
_________________________________/

           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             AND INCORPORATED MEMORANDUM OF LAW

                    MOTION FOR SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56, Defendant moves for

summary judgment as to each claim in Plaintiffs’ Second Amended Complaint

(DE54). For the reasons discussed below, Defendant is entitled to judgment as a

matter of law on Count 1—Plaintiffs’ facial Second Amendment claim—and on

Count 2—Plaintiffs’ facial Equal Protection claim.

                          MEMORANDUM OF LAW

                               INTRODUCTION

      On February 14, 2018, a 19-year-old used a lawfully purchased firearm to

kill 17 students and faculty members, and to injure many others, at Marjory
Stoneman Douglas High School in Parkland, Florida. Responding to that and other

incidents of gun violence, the Florida Legislature enacted the Marjory Stoneman

Douglas High School Public Safety Act, which, among other things, prohibits the

purchase of firearms by persons under the age of 21. See Fla. Stat. § 790.065(13).

      The Court should grant Defendant judgment on both of Plaintiffs’ claims.

Florida does not prohibit 18-to-20-year-olds from possessing firearms, and they

may purchase firearms themselves once they reach 21. The types of sources on

which the Supreme Court relied in Heller establish that this age qualification is

consistent with the historical understanding of the Second Amendment. Even if the

Court were to conclude that Florida’s age qualification burdens conduct protected

by the Second Amendment, at most, intermediate scrutiny applies. In light of the

important governmental objective at stake, and the undisputed scientific evidence

establishing a reasonable fit between the carefully targeted age qualification and

that objective, the statute satisfies intermediate scrutiny.

      Plaintiffs’ Equal Protection claim also fails as a matter of law. It is hornbook

law that age-based classifications such as Florida’s age qualification are subject

only to rational-basis review, and for the same reasons the statute passes

intermediate scrutiny, it passes rational-basis review.




                                            2
                                BACKGROUND

      The original complaint filed by the National Rifle Association of America,

Inc. (“NRA”) alleged that Florida’s age qualification violates the Second

Amendment and Equal Protection Clause of the United States Constitution on both

facial and as-applied bases. DE1. The operative complaint (the Second Amended

Complaint (DE54)) added a new plaintiff, Radford Fant, and dropped the as-

applied claims. Plaintiffs now claim only that Section 790.065(13) is facially

unconstitutional under both the Second Amendment and the Equal Protection

Clause of the U.S. Constitution. DE54 ¶¶ 25-33.

      The full text of Section 790.065(13) provides that:

      A person younger than 21 years of age may not purchase a firearm.
      The sale or transfer of a firearm to a person younger than 21 years of
      age may not be made or facilitated by a licensed importer, licensed
      manufacturer, or licensed dealer. A person who violates this
      subsection commits a felony of the third degree, punishable as
      provided in s. 775.082, s. 775.083, or s. 775.084. The prohibitions of
      this subsection do not apply to the purchase of a rifle or shotgun by a
      law enforcement officer or correctional officer, as those terms are
      defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9), or a
      servicemember as defined in s. 250.01.

In enacting this age qualification, the Legislature expressly found “a need to

comprehensively address the crisis of gun violence, including but not limited to,

gun violence on school campuses.” Ch. 2018-3, § 2, Laws of Fla.




                                         3
                              LEGAL STANDARD

      Summary judgment is appropriate where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A dispute is “genuine” only if the record establishes that a

reasonable fact-finder could find for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). And facts are “material” only if they might

affect the outcome of the case under the governing substantive law. Id.

                                  ARGUMENT

     This is not the first case challenging an age-based restriction on the purchase,

possession, or use of firearms. Other courts have considered similar claims, and

they have consistently held that such age qualifications are constitutionally valid.

See, e.g., Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, &

Explosives, 700 F.3d 185, 188 (5th Cir. 2012) (“BATFE”); National Rifle Ass’n of

America, Inc. v. McCraw, 719 F.3d 338, 347 (5th Cir. 2013) (upholding state law

prohibiting those under 21 from carrying handguns in public); United States v.

Rene E., 583 F.3d 8, 16 (1st Cir. 2009) (rejecting challenge to federal prohibition

on handgun possession by minors after employing historical analysis); Hirschfeld

v. BATFE, 417 F. Supp. 3d 747, 749 (W.D. Va. 2019) (rejecting facial challenge to

same after canvassing similar evidence of historical understanding); Powell v.

Tompkins, 926 F. Supp. 2d 367, 387-90 (D. Mass. 2013) aff’d, 783 F.3d 332 (1st


                                         4
Cir. 2015) (upholding state 21-year-old age condition on firearm carry); Illinois v.

Mosley, 33 N.E.3d 137, 155 (Ill. 2015) (same).

     In BATFE, for example, the Fifth Circuit upheld a federal law prohibiting

certain sales of handguns to “persons under the age of 21.” 700 F.3d at 187. That

regulation, the court found, is “consistent with a longstanding tradition of age- and

safety-based restrictions on the ability to access arms.” Id. at 203. The court

explained that judicial and scholarly authorities have long recognized that “the

State may prohibit the sale of arms to minors pursuant to the State’s police power.”

Id. Importantly, “[t]he age of majority at common law was 21,” and relatively

recent statutes lowering that age for purposes other than gun purchases do not and

cannot give minors under the age of 21 a constitutional right to purchase firearms.

Id. at 199 n.11, 201, 204 n.17.

     Finally, courts should exercise caution before second-guessing legislative

policy judgments implicating public safety—particularly when, as here, such

judgments are consistent with longstanding historical practice. As Congress

recognized long before the modern spate of tragic mass shootings, including in our

Nation’s schools, “[t]he clandestine acquisition of firearms by juveniles and minors

is a most serious problem facing law enforcement and the citizens of this country.”

Id. at 199. If the common-law age of majority should be changed in light of




                                         5
evolving social science and contemporary needs, the Legislature is in a better

position to draw that line than unelected and politically unaccountable courts.

     For these reasons and those discussed below, the Court should grant

Defendant’s motion for summary judgment.

I.    FLA. STAT. § 790.065(13) DOES NOT VIOLATE THE SECOND AMENDMENT.

      Like its sister circuits, the Eleventh Circuit “employ[s] a two-step inquiry

when faced with Second Amendment challenges.” United States v. Focia, 869 F.3d

1269, 1285 (11th Cir. 2017). First, the Court must “ask if the restricted activity is

protected by the Second Amendment in the first place.” Id. “If the challenged

regulation does not burden conduct within the scope of the Second Amendment as

historically understood, then the law comports with the Second Amendment.” Id.

“But if it does, then [the Court] must apply an appropriate form of means-end

scrutiny.” Id. Plaintiffs must show that the challenged law “is unconstitutional in

all applications to prevail in their facial challenge.” GeorgiaCarry.Org, Inc. v.

Georgia, 687 F.3d 1244, 1260-61 (11th Cir. 2012) (citing United States v. Salerno,

481 U.S. 739 (1987)).

      Section 790.065(13) does not burden conduct within the scope of the Second

Amendment as historically understood and, even if it does, it survives the

applicable level of scrutiny—intermediate scrutiny. At a minimum, Plaintiffs’




                                         6
facial claims fail because the challenged age qualification is not unconstitutional in

all applications.

      A.     Fla. Stat. § 790.065(13) does not burden conduct protected by the
             Second Amendment as historically understood.

      Plaintiffs’ facial Second Amendment challenge fails at the first step of the

analysis because the sale of firearms to minors—as 18-to-20-year-olds were at

common law—is not protected by the Second Amendment.

             1.     In assessing whether age-based restrictions burden conduct
                    protected by the Second Amendment, courts have relied on
                    early legislation, early courts and commentators, and more
                    modern legislation.

      When the U.S. Supreme Court found unconstitutional the categorical ban on

handguns in District of Columbia v. Heller, 554 U.S. 570 (2008), it disclaimed any

intent to cast doubt on “laws imposing conditions and qualifications on the

commercial sale of arms” or other “presumptively lawful regulatory measures.” Id.

at 626-27 & n.26. In addition, certain classes of individuals do not enjoy the same

Second Amendment protections as others. See id. at 626 (declining to cast doubt on

“longstanding prohibitions on the possession of firearms by felons and the

mentally ill”). And the Second Amendment’s core guarantee extends to “law-

abiding, responsible citizens.” Id. at 635 (emphasis added).

      The Court measured the law at issue in Heller against “the historical

understanding of the scope of the right.” Id. at 625. To determine this historical


                                          7
understanding, the Court examined framing-era dictionaries and other writings, and

“how the Second Amendment was interpreted from immediately after its

ratification through the end of the 19th century.” Id. at 605. In particular, the Court

examined early state constitutions and laws, early judicial decisions, and early

commentary. See generally id. at 576-619, 626-29; see also id. at 595 (looking to

both “text and history”).

      But the Court did not confine its inquiry to framing-era—or even 19th-

century—sources. Instead, it looked to post-ratification sources through the post-

Civil War period, see id. at 614-19, and it recognized as limitations on the Second

Amendment’s scope a non-exhaustive list of “longstanding” regulations of

significantly more modern vintage. 554 U.S. at 626-27 & n.26; see BATFE, 700

F.3d at 196 (“Heller considered firearm possession bans on felons and the mentally

ill to be longstanding, yet the current versions of these bans are of mid-20th

century vintage.”); Fyock v. Sunnyvale, 779 F.3d 991, 997 (9th Cir. 2015); United

States v. Skoien, 614 F.3d 638, 640-41 (7th Cir. 2010) (en banc).

             2.     Applying this well-settled approach makes clear that the
                    Second Amendment does not include a guarantee that those
                    under 21 may purchase firearms.

      Early Legislation. During the 1800s and early 1900s, many states prohibited

the sale or transfer of deadly weapons to minors. See Rene E., 583 F.3d at 14.

“[B]y the end of the 19th century, nineteen States and the District of Columbia had


                                          8
enacted laws expressly restricting the ability of persons under 21 to purchase or use

particular firearms, or restricting the ability of ‘minors’ to purchase or use

particular firearms while the state age of majority was set at age 21.” BATFE, 700

F.3d at 202 & n.14 (citing laws dating between 1856 and 1897). Often, these

prohibitions expressly targeted handguns, see Rene E., 583 F.3d at 14—which

Heller dubbed “the quintessential self-defense weapon,” 554 U.S. at 629—and

some criminalized their “mere possession,” Rene E., 583 F.3d at 14.

       Some of these laws extended further still. For example, Delaware prohibited

“‘knowingly sell[ing] a deadly weapon to a minor other than an ordinary pocket

knife.’” BATFE, 700 F.3d at 202 (quoting State v. Quail, 92 A. 859, 859 (Del.

1914)); Rene E., 583 F.3d at 14 (same); see also ch. 548, § 1, 1881, 16 Del. Laws

716, 716. By 1923, 23 jurisdictions had imposed restrictions on minors’ access to

deadly weapons. BATFE, 700 F.3d at 202. Importantly, 21 was the age of majority

at the time these early statutes were enacted; it was not until the 1970s that states

enacted legislation to lower the age of majority to 18. BATFE, 700 F.3d at 201,

204.

       A more general tradition of regulations aimed at “particular groups for

public safety reasons” and “disarming select groups for the sake of public safety”

extends back to the Framing and even the colonial period. BATFE, 700 F.3d at




                                         9
200; see id. at 201 (concluding that framing-era attitudes were consistent with

firearm age restrictions); Rene E., 583 F.3d at 15-16 (same).

      It is no answer to say that these early regulations are “later authorities” that

are less probative. DE93, at 15. Those laws have been in existence substantially

longer than the restrictions characterized in Heller as “longstanding.” 554 U.S. at

626. Moreover, framing-era sources—such as the Militia Clause of the Second

Amendment and the Militia Act of 1792, 1 Stat. 271 (1792)—have little to say

about the purchase of firearms by minors. Instead, they establish, at most, only that

some 18-to-20-year-old males were able to bear arms in the highly regulated

context of military service, which (particularly in light of Heller’s “decoupling” of

the right to bear arms from militia service, BATFE, 700 F.3d at 204 n.17) does not

shed light on their rights outside of that context. See State v. Callicutt, 69 Tenn.

714, 716-17 (Tenn. 1878).

      What is more, those under 21 were not treated as full adults even for

purposes of militia service. The Militia Act allowed states to exempt those under

21 from militia service. See, e.g., 1 Stat. 271, § 1, Militia Act; id. at 272, § 2. For

example, the Massachusetts Supreme Court held that “it is competent for the State

legislature by law to exempt from enrolment in the militia, all persons under

twenty-one.” In re Opinion of the Justices, 39 Mass. 571, 576, 1838 WL 2804 at

**4 (Mass. 1838); see also United States v. Anderson, 3 Tenn. 143 (C.C.D. Tenn.


                                          10
1812) (No. 14,449) (granting parental habeas petition regarding son who joined

military without parental consent when he was about “eighteen years of age”).

      In other words, at the time of the founding, 18-to-20-year-olds were not

uniformly permitted to serve in the militia. See Tompkins, 926 F. Supp. 2d at 387

n.18 (“The minimum age for militia service varied wildly across the colonies and

early states, ranging from as low as sixteen to as high as twenty-one.” (collecting

statutes)). Some legislatures established a minimum age of 21 that was lowered

during times of exceptional need. See Ex. 2, DE106-2, at 2-5. Others, including

Delaware, Georgia, Kansas, New Jersey, North Carolina, Ohio, and Pennsylvania,

enrolled only those over 21 from the late 18th century through the mid-19th

century. See Ex. 3, DE106-3, at 2-4. Some states required parental consent. See Ex.

4, DE106-4, at 2.

      And when those under 21 did serve in militias, Congress and state

legislatures frequently expected their parents to furnish them with firearms.

Congress, for example, considered in 1790 whether the United States should

provide firearms to those unable to obtain them. During that debate, Representative

John Vining “asked by what means minors1 were to provide themselves with the

requisite articles?” 2 Annals of Cong. 1854-55 (Dec. 16, 1790), Ex. 5, DE106-5, at

2-3; Representative Jeremiah Wadsworth responded that “as to minors, their
      1
       As explained above, during the framing era, those under 21 were considered “minors.”
See BATFE, 700 F.3d at 201, 204.


                                            11
parents or guardians would prefer furnishing them with arms themselves.” Id. at

1855-56, Ex. 5, DE106-5, at 3. Similarly, Massachusetts acknowledged in 1784

that minors “under the control of parents, masters or guardians” were not expected

to keep their own firearms. See United States v. Miller, 307 U.S. 174, 180 (1939)

(citing General Court of Massachusetts, January Session 1784 (Laws and Resolves

1784, c. 55, pp. 140, 142) (“[E]very non-commissioned officer and private soldier

of the said militia not under the control of parents, masters or guardians, and being

of sufficient ability therefor . . . shall equip himself, and be constantly provided

with a good fire arm, &c.”). In fact, many states, including Delaware,

Massachusetts, New Hampshire, Vermont, North Carolina, Maine, and Missouri

required parents to provide the firearms for their minor child’s militia duty. See

Ex. 6, DE106-6, at 2-5.

      Thus, at the founding, 18-to-20-year-olds were not uniformly required or

permitted to serve in militias, and when they did, the expectation was that they

would obtain firearms from their parents or guardians. By contrast, Plaintiffs have

not identified any evidence that 18-to-20-year-olds were required or even expected

to purchase firearms for their militia service rather than obtain them from their

parents.

      Early Courts and Commentators. Early courts and commentators, including

some that Heller relied upon, “maintained that age-based restrictions on the


                                         12
purchase of firearms—including restrictions on the ability of persons under 21 to

purchase firearms—comported with the Second Amendment.” BATFE, 700 F.3d at

202-03; see Powell, 926 F. Supp. 2d at 388 (“Case law from jurisdictions across

the country confirms that during the late nineteenth and early twentieth centuries,

minors’ capacity to purchase and own firearms was significantly curtailed.”). For

example, Thomas Cooley, a well-respected 19th-century judge and professor upon

whose treatise Heller relied, see 554 U.S. at 616-17, “agreed that ‘the State may

prohibit the sale of arms to minors.’” BATFE, 700 F.3d at 203 (quoting Thomas M.

Cooley, Treatise on Constitutional Limitations 740 n.4 (5th ed. 1883)).

      Several early court decisions concurred with Cooley’s assessment. In

Callicutt, the Tennessee Supreme Court—whose understanding of the right to arms

Heller repeatedly endorsed, see 554 U.S. at 603, 608, 613-14, 629—upheld a state

law that criminalized the selling, giving, or loaning of pistols to minors. 69 Tenn.

at 714-15. At the time, the age of majority was 21. BATFE, 700 F.3d at 203. The

court explained that it did not “deem it necessary to do more than say that [it]

regard[ed] the [challenged statute] not only constitutional as tending to prevent

crime but wise and salutary in all its provisions.” Callicutt, 69 Tenn. at 716-17.

      Similarly, the Alabama Supreme Court—whose right-to-arms decisions

Heller also approvingly cited, see 554 U.S. at 627, 629—upheld a conviction under

a nearly identical state law. See Coleman v. State, 32 Ala. 581, 582-83 (1858). And


                                         13
the Illinois Supreme Court held that a city ordinance effectively banning all minors

from purchasing handguns was consistent with the Second Amendment and the

Illinois Constitution’s right-to-arms guarantee. Biffer v. City of Chicago, 116 N.E.

182, 184-85 (Ill. 1917).

       It is true, but not persuasive, that in many states and for certain purposes, the

age of majority today is 18. See DE93, at 15. For much of this country’s history,

states set the age of majority at 21,2 and in many cases prohibited the purchase or

possession of firearms by “minors” under that age, which is powerful evidence that

the Second Amendment does not require that those under 21 be permitted to

purchase firearms.

       Modern Legislation. Heller also treated as relevant more modern regulations

that bear enough resemblance to early regulations that they may be considered

“longstanding.” 554 U.S. at 626-27 & n.26; see BATFE, 700 F.3d at 196; Fyock,

779 F.3d at 997; Skoien, 614 F.3d at 641.

       Current federal and state laws confirm that an age qualification for

purchasing firearms—and a 21-year-old age qualification, in particular—is well-

       2
        E.g., Walker v. Walker, 17 Ala. 396, 396 (Ala. 1850); Jones v. Wells, 2 Houst. 209, 222
(Del. Super. Ct. 1860); Womack v. Greenwood, 6 Ga. 299, 301 (Ga. 1849); Peters v. Jones, 35
Iowa 512, 520 (Iowa 1872); Burgett v. Barrick, 25 Kan. 526, 527 (Kan. 1881); Blackard v.
Blackard, 426 S.W.2d 471, 472 (Ky. 1968); Fitz-Gerald v. Bailey, 58 Miss. 658, 659 (Miss.
1881); Crouch v. Crouch, 187 S.E.2d 348, 349 (N.C. Ct. App. 1972); Whitt v. Whitt, 490 S.W.2d
159, 160 (Tenn. 1973); Memphis Trust Co. v. Blessing, 58 S.W. 115, 117 (Tenn. 1899); Bullock
v. Sprowls, 54 S.W. 657, 659-60 (Tex. Civ. App. 1899); Doe v. Archdiocese of Milwaukee, 700
N.W.2d 180, 188 (Wis. 2005).


                                              14
established. For example, federal law prohibits those under 21 from purchasing

handguns from licensed dealers and—with narrow exceptions—prohibits those

under 18 years of age from possessing them. See 18 U.S.C. § 922(b)(1); 18 U.S.C.

§ 922(x)(2), (3) (5). It also prohibits dealers from selling any firearm to those

under the age of 18. 18 U.S.C. § 922(b)(1). Several states have gone further and

established 21 as the minimum age (with narrow exceptions) for handgun or long-

gun possession. See Haw. Rev. Stat. Ann. § 134-2(a), (d); 430 Ill. Comp. Stat.

65/2(a)(1), 65/4(a)(2)(i); D.C. Code Ann. §§ 7-2502.03, D.C. Mun. Regs. tit. 24,

§ 2301.1.

      Moreover, in enacting permissive concealed-carry regimes, Florida, like

most shall-issue states, requires licensees to be 21 years of age; few states allow

concealed carry by those under 21. See § 790.06(2)(b), Fla. Stat.; Clayton E.

Cramer & David B. Kopel, “Shall Issue”: The New Wave of Concealed Handgun

Permit Laws, 62 Tenn. L. Rev. 679, 688-706 (1995); Allen Rostrom, The Second

Amendment on Campus, 14 Geo. J.L. & Pub. Pol’y 245, 259 n.101 (2016). This

reflects a well-established view among the states that the Second Amendment

permits laws that impose gun-related regulations on minors under the age of 21.

            3.     Heller’s mode of historical analysis establishes that Florida’s
                   age qualification is constitutional.

      As the Court in Heller stressed, the Second Amendment does not prohibit

certain “longstanding” regulations adopted to protect public safety, including “laws

                                        15
imposing conditions and qualifications on the commercial sale of arms.” Heller,

554 U.S. at 626-27. As a categorical matter, such regulations “comport with the

Second Amendment because they affect individuals or conduct unprotected by the

right to keep and bear arms.” Focia, 869 F.3d at 1285-86. Thus, courts considering

challenges to such regulations should not apply heightened judicial scrutiny. See

id.; accord Drake v. Filko, 724 F.3d 426, 431 (3d Cir. 2013); Fyock, 779 F.3d at

996-97.

      Florida’s statute follows a long tradition of laws conditioning the purchase

of firearms on the purchaser’s having obtained the traditional age of majority—21.

See BATFE, 700 F.3d at 201, 204. And Florida’s statute does not prevent those

between 18 and 20 from possessing firearms, but only from purchasing them. Fla.

Stat. §§ 790.065(13), 790.22(3) (2018).

      In this respect, Florida’s age qualification is similar to the federal age

restriction on commercial sales of handguns to those under 21. As the Senate

Report for that restriction noted, “a minor or juvenile would not be restricted from

owning, or learning the proper usage of [a] firearm, since any firearm which his

parent or guardian desired him to have could be obtained for the minor or juvenile

by the parent or guardian.” S. Rep. No. 90-1097, at 50, Ex. 7, DE106-7, at 51.

Thus, “[a]t the most,” the restriction “could cause minor inconveniences to certain

youngsters who are mature, law abiding, and responsible, by requiring that a parent


                                          16
or guardian over 21 years of age make a handgun purchase for any person under

21.” 114 Cong. Rec. 12279, 12309 (1968) (Sen. Dodd). And in an opinion letter,

ATF has noted that the restrictions “prevent juveniles from acquiring firearms

without their parents’ or guardian’s knowledge,” and do not prevent them “from

possessing, owning, or learning the proper usage of firearms.” Ex. 8, DE106-8, at

3, 4.

        The same is true here. Parents are free to give their 18-to-20-year-old

children firearms, and those children are free to possess and use them.

                                   *      *     *

        A careful review of the historical understanding of the Second Amendment,

including the sources that Heller teaches courts to consider, demonstrates that

Florida’s age qualification for purchasing firearms does not burden Plaintiffs’

Second Amendment rights. At bottom, Plaintiffs appear to argue that various

statutes changing, for certain specified purposes, the age of majority to 21—which

were enacted in the 1970s—somehow changed the constitutional scope of the

Second Amendment. That approach to the Second Amendment is inconsistent with

the historical approach of the Heller Court, finds no support in law or logic, and

should be rejected. Section 790.065(13) is facially constitutional.




                                         17
             4.     Heller also establishes that Florida’s age qualification is not
                    facially unconstitutional.

      “[T]o prevail in their facial challenge,” Plaintiffs must show that Section

790.065(13) “is unconstitutional in all applications.” GeorgiaCarry.Org, 687 F.3d

at 1260-61 (citing Salerno, 481 U.S. 739). Even if 18-to-20-year-olds possessed

the same Second Amendment rights as adults, the Second Amendment protects

only the “keep[ing]” and “bear[ing]” of arms. Keeping arms means “to have

weapons.” Heller, 554 U.S. at 582. And bearing arms means “the carrying of

weapons.” Id. 585. Because a restriction on sale does not prohibit either having

weapons or carrying them, Plaintiffs’ theory must be that the challenged law

indirectly burdens either the having or carrying of weapons. But this question is

necessarily fact-specific, and so Plaintiffs cannot prevail in their facial challenge.

      For example, Plaintiffs cannot dispute that many between 18 and 20 have

other lawful means of obtaining access to firearms. In other words, because the

statute places an age qualification only on purchasing a firearm, in many instances

an 18-to-20-year-old will be able to exercise the core Second Amendment right to

self-defense by possessing firearms obtained through other legal means, such as

from their parents. Even if an age qualification for purchase burdened conduct

protected by the Second Amendment, therefore, the extent to which a particular

18-to-20-year-old’s Second Amendment right was burdened would vary widely

                                          18
depending on whether they already own firearms or are able to possess or obtain

them. Thus, even if the Court held that Florida’s age qualification may burden

some conduct protected by the Second Amendment, Plaintiffs cannot establish that

it is unconstitutional in all applications, as circuit precedent demands.

      B.     Even if Fla. Stat. § 790.065(13) burdens conduct protected by the
             Second Amendment, the statute satisfies the applicable standard
             of review.

      Even if the Court concludes that Florida’s age restriction “substantially

burden[s]” conduct protected by the Second Amendment in every application, the

Court must “apply an appropriate form of means-end scrutiny.” Focia, 869 F.3d at

1286. Courts considering similar challenges have concluded that, at most,

intermediate scrutiny applies to the kind of law at issue here, and Section

790.065(13) survives intermediate scrutiny.

             1.     Intermediate scrutiny applies.

      Because the Eleventh Circuit has upheld every firearm regulation it has

considered on the ground that the law does not burden conduct protected by the

Second Amendment, the court has not determined what level of means-end

scrutiny applies to a law of this kind. See, e.g., GeorgiaCarry.Org, Inc. v. U.S.

Army Corps of Engineers, 788 F.3d 1318, 1328 (11th Cir. 2015). But “the

prevailing view” among the courts of appeals is “that the appropriate level of

scrutiny ‘depends on the nature of the conduct being regulated and the degree to


                                          19
which the challenged law burdens the right.’” BATFE, 700 F.3d at 205 (quoting

United States v. Chester, 628 F.3d 673, 682 (4th Cir. 2010)).3

      Accordingly, the courts of appeals have held that “[a] regulation that

threatens a right at the core of the Second Amendment—for example, the right of a

law-abiding, responsible adult to possess and use a handgun to defend his or her

home and family—triggers strict scrutiny.” BATFE, 700 F.3d at 195 (emphasis

added). “A less severe regulation—a regulation that does not encroach on the core

of the Second Amendment—requires a less demanding means-ends showing.” Id.

And several circuits have held that, at most, intermediate scrutiny applies to

regulations that, like Section 790.065(13), “impos[e] conditions and qualifications

on the commercial sale of arms,” Heller, 554 U.S. at 626-27 & n.26 (emphasis

added); see BATFE, 700 F.3d at 206; McCraw, 719 F.3d at 348; Horsley v. Trame,

808 F.3d 1126, 1134 (7th Cir. 2015).

      In BATFE, the Fifth Circuit considered, in the alternative, whether the

federal prohibition on most handgun sales to those under 21 survived the second

step of the analysis. The court concluded that such “laws trigger nothing more than

‘intermediate scrutiny,’” BATFE, 700 F.3d at 205, because they do not

“substantial[ly] burden” core rights protected by the Second Amendment, id. at


      3
        See also Heller v. D.C., 670 F.3d 1244, 1257 (D.C. Cir. 2011); United States v.
Masciandaro, 638 F.3d 458, 470 (quoting Chester, 628 F.3d at 682); United States v.
Marzzarella, 614 F.3d 85, 96 (3d Cir. 2010).


                                          20
195. Although the regulations at issue were narrower than Florida’s age

qualification provision, the Fifth Circuit’s reasoning applies here.

       First, like the federal regulations at issue there, Section 790.065(13)

establishes an age qualification, not a prohibition. Courts have found that even

“categorically restricting the presumptive Second Amendment rights of 18-to-20-

year-olds does not violate the central concern of the Second Amendment.” BATFE,

700 F.3d at 206. That is because “[t]he Second Amendment, at its core, protects

‘law-abiding, responsible” citizens.’” Id. (quoting Heller, 554 U.S. at 635

(emphasis in original)). And Florida’s age qualification requirement is merely a

determination as to which citizens are “responsible.” Such laws demand, at most,

“an ‘intermediate’ level of scrutiny because they regulate commercial sales

through an age qualification with temporary effect. Any 18-to-20-year-old subject

to the ban will soon grow up and out of its reach,” and “[t]he temporary nature of

the burden reduces its severity.” BATFE, 700 F.3d at 207. Moreover, the specific

age Florida chose—21—is tailored to the common law age of majority. See id. at

201.

       Second, like Congress, Florida did not “categorically” restrict whatever

Second Amendment rights, if any, persons under the age of 21 may have. Florida

expressly avoided “strik[ing] the core of the Second Amendment because [it]

do[es] not prevent 18-to-20-year-olds from possessing and using handguns ‘in


                                          21
defense of hearth and home.’” Id. at 206 (citing Heller, 554 U.S. at 628-30); see

also Heller II, 670 F.3d at 1255, 1258 (applying intermediate scrutiny to

registration requirements that “make it considerably more difficult for a person

lawfully to acquire and keep a firearm, including a handgun, for the purpose of

self-defense in the home—the ‘core lawful purpose’ protected by the Second

Amendment,” but that did not “preven[t] an individual from possessing a firearm

in his home or elsewhere, whether for self-defense or hunting, or any other lawful

purpose” (quoting Heller, 554 U.S. at 630)). Instead, Florida followed the Supreme

Court’s guidance and imposed a “qualificatio[n] on the commercial sale of arms.”

BATFE, 700 F.3d at 206 (citing Heller, 554 U.S. at 626-27) (emphasis added).

      Moreover, Plaintiffs bring only a facial challenge. In many instances, 18-to-

20-year-olds will be able to obtain firearms through means other than purchase—

e.g., a parental gift—meaning that those individuals’ presumed right to bear arms

has not been burdened at all. That the age qualification prohibits purchase, not

possession, therefore counsels in favor of applying intermediate scrutiny in this

facial challenge.

             2.     Fla. Stat. § 790.065(13) satisfies intermediate scrutiny.

      In this context, the courts of appeals have held that intermediate scrutiny

“requires the government to show a reasonable fit between the law and an

important government objective.” BATFE, 700 F.3d at 205; see Heller II, 670 F.3d


                                         22
at 1262 (same); Chester, 628 F.3d at 683 (same). “‘[T]he fit between the

challenged regulation and the asserted objective [must] be reasonable, not

perfect.’” Marzzarella, 614 F.3d at 98 (citing Lorillard Tobacco Co. v. Reilly, 533

U.S. 525, 556 (2001), and Bd. of Trustees v. Fox, 492 U.S. at 480, 481 (1989)).

                   i.    Fla. Stat. § 790.065(13) serves an important government
                         objective.

      Florida’s age qualification is intended to further “[t]he ‘legitimate and

compelling state interest’ in protecting the community from crime.” Schall v.

Martin, 467 U.S. 253, 264 (1984). The Legislature’s express purpose was to

“comprehensively address the crisis of gun violence, including . . . on school

campuses.” S.B. 7026, § 2. The courts of appeals have repeatedly held that this

interest satisfies intermediate scrutiny. See, e.g., Gould v. Morgan, 907 F.3d 659,

673 (1st Cir. 2018) (“It cannot be gainsaid that [the state] has compelling

governmental interests in both public safety and crime prevention.”); Horsley v.

Trame, 808 F.3d 1126, 1132 (7th Cir. 2015) (“It is clear that Illinois has an

important and compelling interest in its citizens’ safety.”); BATFE, 700 F.3d at 209

(“[C]urbing violent crime perpetrated by young persons under 21—by preventing

such persons from acquiring handguns from [federally licensed firearms dealers]—

constitutes an important government objective.”); Heller, 670 F.3d at 1258

(holding that the District of Columbia had “two important governmental interests”



                                        23
supporting firearm regulation—“to protect police officers and to aid in crime

control”).

                   ii.     There is a “reasonable fit” between Fla. Stat.
                           § 790.065(13) and Florida’s interest in preventing gun
                           violence and crime.

      Florida’s age qualification is a reasonable fit for addressing this important

government objective. It is a temporary restriction, carefully targeted at preventing

the unsupervised acquisition of firearms by those in a particularly high-risk group:

those between 18 and 21.

      Selecting those between 18 and 21 for differential treatment is “thoroughly

justified from the perspective of neuroscience.” Ex. 1, DE106-1, at 10. Three parts

of the brain are relevant: The frontal cortex, the nucleus accumbens, and the

amygdala. The frontal cortex is associated with cognitive control, which is

“voluntary control over one’s own actions exercised following a consideration of

the long-term consequences of such actions.” Ex. 1, DE106-1, at 12. Meanwhile,

the nucleus accumbens and the amygdala are “associated with behaviors that are

motivated by emotions, risk and reward,” or “impulsive judgements.” Ex. 1,

DE106-1, at 20.

      Between the ages of 18 to 21, a “developmental ‘mismatch’” between the

maturity of the frontal cortex and the maturity of the nucleus accumbens and the




                                         24
amygdala exists.4 Ex. 1, DE106-1, at 3. For example, “[i]n 18-year old adolescents

the frontal cortex is yet to acquire its mature features whereas the nucleus

accumbens and amygdala are overactive and immature”; the mismatch “fades

away in adults, by 21 years of age.” Ex. 1, DE106-1, at 3, 20. The result of this

developmental mismatch is that the impulsive judgements that are driven by the

nucleus accumbens and amygdala “are not easily ‘reined in’” or subject to

“cognitive control” by “the frontal cortex” in the average 18-year-old. Ex. 1,

DE106-1, at 14.

       In sum, modern neuroscience establishes what parents have known for

generations, that “on average 18-year old individuals are more likely to engage in

behaviors that are impulsive, emotional, risky and that offer immediate or short-

time reward compared to 21-year old individuals, on average.” Ex. 1, DE106-1, at

21. And “18-year old individuals are more likely to react impulsively under

emotional situations and in situations that they perceive as threatening, compared

to 21-year old adults.” Ex. 1, DE106-1, at 21.

       Empirical evidence bears out that because 18-to-20-year-olds are uniquely

likely to engage in impulsive, emotional, and risky behaviors that offer immediate

or short-term rewards, drawing the line for legal purchase of firearms at 21 is a


       4
          Dr. Bhide defines “maturity of brain function as the ability of the individual to exercise
control over his/her actions, suppress impulsive judgements, and exercise judgements that weigh
the cost versus benefit of one’s actions.” Ex. 1, DE106-1, at 11.


                                                25
reasonable method of addressing the Legislature’s public safety concerns. Census

data from 2018 shows that 18-to-20-year-olds represented only 3.8% of the

population, while FBI data from 2018 indicates that 18-to-20-year-olds were

responsible for 9.4% of all arrests for violent crimes.5 Plaintiffs previously pointed

to evidence that they contend “suggests violent crime among 18-to-20-year-old

adults is low.” DE93, at 25-26.6 The relevant inquiry for the Legislature, however,

was not whether the proportion of 18-to-20-year-old adults who commit crimes is

“low” when measured in a vacuum; it was the level of violent crime among that

cohort as compared to other age groups.

       Years before the Legislature considered Section 790.065(13), the Fifth and

Seventh Circuits considered the same age group and held that “[t]he goal of

protecting public safety is supported by studies and data regarding persons under

21 and violent and gun crimes.” Horsley, 808 F.3d at 1133 (affirming summary

judgment); BATFE, 700 F.3d at 209-10 (same). As the Fifth Circuit explained

regarding Congress’s prohibiting federally licensed firearms dealers from selling

handguns to those under 21:

       5
         FBI, Table 38, Arrests by Age (2018), available at https://ucr.fbi.gov/crime-in-the-
u.s/2018/crime-in-the-u.s.-2018/tables/table-38; U.S. Census Bureau, Table 1, Population by Age
and Sex (2018), available at https://www.census.gov/data/tables/2018/demo/age-and-sex/2018-
age-sex-composition.html.
       6
           Notably, Plaintiffs’ expert undercounts violent crime by this cohort because his
definition of violent crime does not include rape (see DE93-1, at 3 n.1); the FBI data on which he
relies categorizes rape as a violent crime and includes it in its violent crime figures.


                                               26
      The legislative record illustrates that Congress was concerned not
      only with “juveniles” under the age of 18, but also with “minors”
      under the age of 21. . . . Congress’s investigation had shown that
      “juveniles account for some 49 percent of the arrests for serious
      crimes in the United States,” while “minors account for 64 percent of
      the total arrests in this category.” Specifically, “minors under the age
      of 21 years accounted for 35 percent of the arrests for the serious
      crimes of violence including murder, rape, robbery, and aggravated
      assault,” and 21 percent of the arrests for murder.

BATFE, 700 F.3d at 207-08 (citations omitted). Although the government

undertook this analysis in the late 1960s, the Fifth Circuit explained that the cause

for concern had continued unabated: “Those aged 18-20 accounted for 22 percent

of all arrest[s] for murder in 1997.” Id. at 209 (citation omitted). And “[s]tudies

show that one in four gun murders are committed by people aged 18 to 20.” Id.

(citation omitted).

      The Seventh Circuit recounted the same data, and observed that “more

recent data reflects similar trends”:

       An FBI analysis of crime in 2014 reflects that 18-to-20-year-olds
      were responsible for more than 15.8% of all charges issued for murder
      and nonnegligent manslaughter. When forcible rape, robbery, and
      aggravated assault are added, 18-to-20-year-olds account for about
      11% of charges brought for violent crime. That is true even though
      that age group represented only about 4.1% of the country’s total
      population and 5.4% of the population over the age of 14.

Horsley, 808 F.3d at 1133 (citations omitted).

      Plaintiffs also previously argued that “long-guns are rarely used in crime.”

DE93, at 25-26. Yet they are frequently used in mass shootings and school


                                         27
shootings, including the shooting that motivated the Legislature to enact the age

qualification. Moreover, in light of the federal ban on those under 21 purchasing

handguns from licensed dealers, would-be criminals or mass shooters might have

no alternative but to use long guns. And Plaintiffs’ pointing out that the age

qualification does not require a “connection to school campuses” (DE93, at 22, 27,

29-30) blinks reality, as school shooters are not always current students at those

schools: Nikolas Cruz, the suspect who legally purchased long guns at the age of

18 and who has been charged with the mass shooting at Marjory Stoneman

Douglas High School, was 19 at the time, and had been banned from the school for

disciplinary reasons.

      Florida’s age qualification is also a reasonable fit because it is a temporary

restriction. “Any 18-to-20-year-old subject to the ban will soon grow up and out of

its reach.” BATFE, 700 F.3d at 207. And as explained above, brief though the

restriction is, it is virtually certain to advance Florida’s interest in preventing gun

violence and crime.

      Moreover, Florida’s age qualification is reasonably calculated to advance the

state’s interest because it applies only to the purchase of firearms. Any law-abiding

person over the age of 18 may gift, loan, or allow the use of a firearm to an

otherwise qualified person over the age of 18, who may in turn keep and use that

firearm for any lawful purpose, including home defense, hunting, sport, and


                                          28
practice shooting. The sale-gift distinction is aimed at a uniquely dangerous

problem—the purchase of firearms by 18-to-20-year-olds absent the judgment of a

parent, guardian, or other law-abiding adult that the individual is prepared for the

responsibility of gun ownership.

      It is not persuasive to argue that the age qualification requires 18-to-20-year-

olds to obtain firearms in “the unregulated sphere of loans and gifts.” DE93, at 30.

This argument ignores that firearms are expensive, and common sense suggests

that most loans and gifts of firearms will come from family members or close

friends, who will have a basis to judge whether the individual is prepared for

firearm possession or ownership—unlike sellers, who are often strangers. And

even without the age qualification, this age cohort already has the ability to obtain

firearms via loan or gift. This tailoring also reflects the historical practice of states,

which encouraged minors enrolled in the militia to obtain their firearms from their

parents or guardians. Indeed, Congress relied on the same rationale in enacting the

federal age restrictions.

      Thus, because Florida’s age qualification seeks to address an important

government interest and is a reasonable fit for addressing that interest, it survives

intermediate scrutiny and is facially constitutional. Even if the Court applies strict

scrutiny, the challenged law is constitutional for substantially the same reasons.




                                           29
II.   PLAINTIFFS’ EQUAL PROTECTION CLAIM FAILS AS A MATTER OF LAW.

      The Court should also grant summary judgment for Defendants on

Plaintiffs’ claim under the Equal Protection Clause because Florida’s age-based

classification easily satisfies rational-basis review.

      A.     Rational-basis review applies to Plaintiffs’ Equal Protection
             claim.

      Plaintiffs argue that Florida’s age qualification violates the Equal Protection

Clause because it treats 18-to-20-year-olds differently from adults. Compl. ¶ 32.

Rational-basis review applies to Plaintiffs’ claim because “age is not a suspect

classification under the Equal Protection Clause.” Kimel v. Fla. Bd. of Regents, 528

U.S. 62, 83 (2000). The Constitution permits legislatures to “draw lines on the

basis of age when they have a rational basis for doing so at a class-based level.” Id.

at 86. Indeed, the Constitution expressly mandates certain distinctions based on

age, see, e.g., U.S. Const., art. I, § 2 (“No Person shall be a Representative who

shall not have attained to the Age of twenty five Years”), reflecting the Framers’

understanding that age may serve as a proxy for maturity and responsibility.

      That Plaintiffs’ claim involves the Second Amendment does not change the

level of scrutiny. Where a statute does not violate the Second Amendment and

does not involve a suspect classification, rational-basis review applies. Mance v.

Sessions, 896 F.3d 699, 711 (5th Cir. 2018) (explaining that without suspect

classification, Equal Protection claim in case involving Second Amendment right

                                           30
was subject to rational-basis review); see Nordyke v. King, 681 F.3d 1041, 1043

n.2 (9th Cir. 2012) (en banc); Hightower v. City of Boston, 693 F.3d 61, 83 (1st

Cir. 2012).

      In ruling on Defendants’ motion to dismiss, the Court rightly concluded that

its “analysis of Plaintiffs’ Equal Protection claims will be intertwined with its

analysis of Plaintiffs’ Second Amendment claims.” DE94, at 7 (citing Morrissey v.

United States, 871 F.3d 1260, 1268 (11th Cir. 2017)). As explained above,

Florida’s age qualification does not violate the Second Amendment and thereby

“impermissibly interfer[e] with the exercise of a fundamental right,” so strict

scrutiny does not apply. Morrissey, 871 F.3d at 1268. And because no suspect class

is implicated, rational-basis review applies. Id.

      B.      Section 790.065(13) easily passes rational-basis review.

      Plaintiffs cannot meet their burden to establish that the Legislature’s actions

were irrational. “The rational basis test asks (1) whether the government has the

power or authority to regulate the particular area in question, and (2) whether there

is a rational relationship between the government’s objective and the means it has

chosen to achieve it. This standard is easily met.” Leib v. Hillsborough Cty. Pub.

Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009). In fact, “when conducting

rational basis review,” a court “will not overturn” legislation “unless the varying

treatment of different groups or persons is so unrelated to the achievement of any


                                          31
combination of legitimate purposes that [the court] can only conclude that the

[government’s] actions were irrational.” Kimel, 528 U.S. at 84 (internal quotation

marks omitted); see McGowan v. Maryland, 366 U.S. 420, 425-26 (1961)

(explaining that the Equal Protection Clause “is offended only if the classification

rests on grounds wholly irrelevant to the achievement of the State’s objective”).

         And because age classifications are “presumptively rational,” Plaintiffs

“bea[r] the burden of proving that the facts on which the classification is

apparently based could not reasonably be conceived to be true by the governmental

decisionmaker.” Kimel, 528 U.S. at 84 (citation and internal punctuation omitted).

Meanwhile, the government may “rely on age as a proxy for other qualities,

abilities, or characteristics that are relevant to the State’s legitimate interests.” Id.

at 84.

         Because Section 790.065(13) meets intermediate scrutiny, it necessarily

passes rational-basis review. See McCraw, 719 F.3d at 350 (holding that statute

passed rational-basis review because “the scheme survive[d] the more stringent

intermediate scrutiny”); BATFE, 700 F.3d at 212.

                                   CONCLUSION

         This Court should enter judgment as a matter of law for Defendant on both

claims in Plaintiffs’ Second Amended Complaint.




                                           32
Respectfully submitted.

ASHLEY MOODY
ATTORNEY GENERAL

/s/ Christopher J. Baum
CHRISTOPHER J. BAUM (FBN 1007882)
Senior Deputy Solicitor General

AMIT AGARWAL (FBN 125637)
Solicitor General
JAMES H. PERCIVAL (FBN 1016188)
Chief Deputy Solicitor General
ELIZABETH TEEGEN (FBN 833274)
Chief Assistant Attorney General
TIMOTHY NEWHALL (FBN 391255)
Senior Assistant Attorney General

Office of the Attorney General
State of Florida
1 SE 3rd Ave Suite 900
Miami, FL 33131
(786) 792-6269
(850) 410-2672 (fax)
christopher.baum@myfloridalegal.com


Counsel for Defendant




 33
                        CERTIFICATE OF SERVICE

      I certify that on this 3rd day of September, 2020, a copy of the foregoing

was served on all counsel of record through the Court’s CM/ECF Notice of

Electronic Filing System.



                                           /s/ Christopher J. Baum
                                           Christopher J. Baum




                                      34
                        CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of

Florida, I certify that the foregoing Motion and Incorporated Memorandum

contains 7,365 words.



                                         /s/ Christopher J. Baum
                                         Christopher J. Baum




                                    35
